Opinion by
Ervin, J.,
In this unemployment compensation case the bureau, referee and the board all concluded that thé ap*173pellant voluntarily terminated her employment because of domestic reasons and that she was disqualified from receiving benefits under the provisions of §402(b) (2) of the Unemployment Compensation Law, 43 PS §802(b) (2).
Claimant quit her full-time employment because her baby sitter left and she had no one to care for her five-year old child. This case is ruled by Dawkins Unemployment Compensation Case, 197 Pa. Superior Ct. 427, 178 A. 2d 775; and Domico Unemployment Compensation Case, 198 Pa. Superior Ct. 327, 181 A. 2d 731.
Decision affirmed.